AFTER REMAND FROM THE ALABAMA SUPREME COURT
PATTERSON, Presiding Judge.
Pursuant to the Alabama Supreme Court’s opinion in Ex parte Vinson, 615 So.2d 655 (Ala.1992), this cause is remanded to the trial court for resentencing in accordance with that opinion. The trial court shall take all necessary action to see that the circuit clerk makes due return to this court at the earliest possible time and within 30 days of the release of this opinion. If the appellant is not still indigent, the appellant shall make financial arrangements with the court reporter immediately after the conclusion of the proceedings on remand, in the event he wishes to have a transcript of the proceedings considered with the trial court’s order on return to remand.
REMANDED WITH DIRECTIONS.*
All Judges concur.

 [Reporter’s note: On return to the remand, the court, on January 22, 1993, affirmed, by an unpublished memorandum, noting that “In compliance with our directions, the trial court resentenced Vinson to 20 years’ imprisonment without any recoupment ordered.”]